NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 29 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

EDWARD NORTON,                                   No.   17-35772

                Plaintiff-Appellant,             D.C. No. 3:16-cv-05641-JCC

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted March 27, 2019**


Before:      FARRIS, O’SCANNLAIN, and TROTT, Circuit Judges.

      Edward Norton appeals the district court’s affirmance of the Commissioner

of Social Security’s denial of his application for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(Act). We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We

review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we

affirm.

      We reject Norton’s contention that the ALJ committed harmful error at step

two by failing to list chronic pain syndrome or mild sacroiliac arthritis as severe

impairments. Because the ALJ resolved this step in Norton’s favor, and considered

all of Norton’s pain and mental health symptoms in formulating the residual

function capacity, any error was harmless. See Buck v. Berryhill, 869 F.3d 1040,

1048-49 (9th Cir. 2017).

      The ALJ provided specific and legitimate reasons to reject the controverted

opinions of two medical doctors as to Norton’s physical limitations and four

mental health professionals as to Norton’s mental limitations. See Garrison v.

Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014). We reject Norton’s contention that

the ALJ’s stated reasons are not sufficiently specific. The ALJ set out the

conflicting medical evidence, stated his interpretation, made findings, and referred

to these findings in discounting the medical opinions. See id. Substantial evidence

supports the ALJ’s findings that the physical limitations assessed by Dr. Staker and

Dr. Cogan were inconsistent with the record and unsupported by objective medical

evidence. Substantial evidence also supports the ALJ’s findings that the mental

limitations assessed by Dr. Wheeler, Dr. Brown, Dr. Higgins, and Dr. Neims were


                                          2
inconsistent with the record and with Norton’s activities.

      The ALJ provided specific, clear, and convincing reasons to discredit

Norton’s testimony, including a lack of corroborating medical evidence and

inconsistencies between Norton’s testimony and his activities. See id. at 1014–15

(citation omitted). Because the ALJ provided clear and convincing reasons to

discredit Norton’s testimony, he did not err in rejecting the similar testimony of

several lay witnesses based on “the same reasons.” Valentine v. Comm’r of Soc.

Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      AFFIRMED.




                                          3